SEITZ, Circuit Judge,
concurring in part and dissenting in part.
I join the majority to the extent that it holds that the estate of Helen S. Halbach is liable for a gift tax and interest based on her untimely renunciation of the remainder interest in her father’s testamentary trust. I also agree that her children are liable as donee transferees for such tax and interest up to the point where they aggregate the value of the gift. Furthermore, I am willing to agree with the majority, with misgivings, that the interest requirement ceased at the point when the cap was reached.
My difference with the majority is that I recoil from its implicit, but important holding, that no interest accrued here, even after the date the deficiency determination was made by the Tax Court. At that point, in my view, interest commenced to accrue on the amount of the judicially established tax deficiency. The situation is akin to a monetary judgment of any other court. Although it could be clearer, I believe the obligation is mandated by 26 U.S.C. § 6601. It is noteworthy that Bond Form 9, required to obtain a stay pending appeal of a deficiency determination, (App. 1 to the Rules of Practice of the Tax Court) provides for the payment of “the deficiency as finally determined, together with any interest * *
It is inconceivable to me that Congress intended that a donee taxpayer, subject, in effect, to a Tax Court judgment, was to be given a free ride until the government obtained satisfaction of that judgment. At a minimum, I would limit the application of the cap to the period prior to the Tax Court’s deficiency decision.